Citation Nr: 1827996	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-24 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for left ring finger disability.

5.  Entitlement to service connection for a facial rash.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 2006 to January 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's current place of residence, the RO in Los Angeles, California, performed subsequent development.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge, seated at the Los Angeles RO.  A transcript has been procured for the record.  

The issues of entitlement to service connection for psychiatric, right knee, left knee, and left ring finger disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's facial rash was incurred during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a facial rash have been met. 38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury, and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that she developed a facial rash during service.  In a December 2012 VA pre-discharge examination report, the Veteran stated that, in February 2011, while she was pregnant, she developed a butterfly rash on the cheeks bilaterally under both eyes.  The Veteran reported being told that condition was related to hormones resulting from pregnancy.  The Veteran stated she had treated the condition with cream medication and make-up.  The Veteran stated that the rash had improved, but was still visible.

On examination, the VA examiner noted a mild butterfly-shaped discoloration under the eyes, typical of a pregnancy rash.  The examiner stated that, although the rash was barely noticeable, it became obvious upon scrutiny.  The examiner diagnosed a pregnancy rash, resolving.

The post-service treatment records contain no notation indicating treatment for a pregnancy rash.  However, at the March 2016 VA Travel Board hearing, the Veteran reported experiencing recurrent facial rashes since discharge.   

The Board finds that the Veteran's claimed facial rash is related to service.  In the December 2012 VA pre-discharge examination report, a VA examiner diagnosed the Veteran as having a pregnancy rash that manifested during the Veteran's recent pregnancy.  Although the post-service treatment records do not contain any notation indicating treatment for that disability, the Veteran has provided credible testimony indicating that she experiences recurrences of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (some disabilities are readily identifiable by their features and, therefore, are capable of lay observation).

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for a facial rash have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a facial rash is granted.  


REMAND

The Veteran's service medical records do not appear to be complete in the claims file, as they do not contain copies of a service entrance examination report or any reports of the Veteran's medical history.  Moreover, the record does not contain the Veteran's service personnel records.  A remand is necessary to obtain any outstanding service medical and personnel records.  

The Veteran contends that she has experienced psychiatric disability symptomatology related to in-service experiences involving fear of hostile military or terrorist activity while serving in the Southwest Asia theater of operations, and incidents during which she was harassed and assaulted by fellow service members.  VA has not provided the Veteran with information regarding the substantiation of a claim for PTSD due to both combat and non-combat stressors, to include those related to sexual assault.  A remand is necessary to provide the Veteran with the proper notification, perform any development required by the Veteran's response to that notification, and to schedule the Veteran for an examination to determine the etiology of the claimed psychiatric disability.

The Veteran claims that she developed knee disabilities due to the stresses of training in service.  In a December 2011 pre-discharge VA medical examination report, a VA examiner, based on X-rays and objective examination, reported that the Veteran's knees were normal.  In a February 2013 private bilateral knee MRI report, written approximately 13 months after the Veteran's discharge from service, a private examiner diagnosed bilateral patella chondromalacia, MCL and ACL sprains, and low grade quadriceps tendinopathy.  As a private examiner diagnosed the Veteran as having knee disabilities during the pendency of the appeal, a remand is necessary to schedule an examination to determine the etiology of the claimed knee disabilities.  

In a December 2011 pre-discharge VA medical examination report, a VA examiner, based on X-rays and objective examination, reported that the Veteran's left ring finger was normal.  At the September 2016 Travel Board hearing, the Veteran provided visual evidence that her finger was curved towards the middle finger.  A remand is necessary to schedule an examination to determine the etiology of any left ring finger disability.

Accordingly, the claims are REMANDED for the following action:

1.  Provide the Veteran with notice regarding the methods for substantiating a claim for PTSD related to a combat-related stressor or a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence to corroborate any account of an alleged in-service assault.  A PTSD personal assault notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that the alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304(f)(5) (2017).  Provide the Veteran with the appropriate amount of time to reply.

2.  If the Veteran responds to the notice with any additional evidence, follow procedures regarding the corroboration of any reported PTSD stressors.  

3.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records and service personnel records.  

4.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed psychiatric, right knee, left knee, and left ring finger disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

5.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner must review the record and should note that review in the report.  An interview of the Veteran regarding her psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should specifically note and discuss any of the Veteran's claimed stressors have been corroborated due to this remand.  A complete rationale should be provided for all opinions and conclusions.  The examiner is asked to provide the following information:

(a)  Confirm that the examiner is a psychologist or psychiatrist.

(b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met.  

(c)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disability is related to service or any incident of service?

(d)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of a corroborated in-service stressor incident, a personal assault, or the fear of hostile military or terrorist activity during service?  The examiner is advised that, regardless of whether the Veteran's claimed in-service personal assault incidents are corroborated, the examiner should provide an opinion as to whether the Veteran has PTSD due to an assault as evidenced by behavioral changes following the alleged in-service assault. 

6.  Then, schedule the Veteran for a VA orthopedic examination with an orthopedist to determine the etiologies of the claimed bilateral knee and left ring finger disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, the post-service treatment records, and the Veteran's lay statements.  A complete rationale should be provided for all opinions and conclusions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is related to active service or any incident of active service?  Discuss the significance of the February 2013 knee MRI that found bilateral patella chondromalacia, MCL and ACL sprains, and low grade quadriceps tendinopathy.

(b)  If arthritis of the right knee has been diagnosed, is it at least as likely as not (50 percent or greater probability) that right knee arthritis became manifest within one year of the Veteran's January 2012 separation from service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is related to active service or any incident of active service?  Discuss the significance of the February 2013 knee MRI that found bilateral patella chondromalacia, MCL and ACL sprains, and low grade quadriceps tendinopathy.

(d)  If arthritis of the left knee has been diagnosed, is it at least as likely as not (50 percent or greater probability) that left knee arthritis became manifest within one year of the Veteran's January 2012 separation from service?

(e)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed left ring finger disability is related to active service or any incident of active service?

(f)  If arthritis of the left ring finger has been diagnosed, is it at least as likely as not (50 percent or greater probability) that left ring finger arthritis became manifest within one year of the Veteran's January 2012 separation from service?

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


